                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


T. R. KISOR,

               Plaintiff,

vs.                                                           No. CV 17-00737 MV/GBW

ALISHA TAFOYA-LUCERO (WARDEN),
GARY MARCIAL (DEPUTY WARDEN),
FILEMON SANDOVAL (CORRECTION’S OFFICER),
AGT ARCHIE MARTINEZ (CORRECTIONS OFFICER),

               Defendants.


            MEMORANDUM OPINION AND FINAL ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte on the Complaint for Violation of Civil

Rights filed July 13, 2017 by Plaintiff T. R. Kisor. (Doc. 1) (“Complaint”). The Court previously

dismissed the Complaint without prejudice for failure to state a claim and with leave to amend.

Plaintiff has failed to timely amend and the Court now dismisses the Complaint with prejudice.

       The Court dismissed Plaintiff’s claims on the grounds that the allegations of his Complaint

failed to state a claim for relief under 42 U.S.C. § 1983. (Doc. 9). The Court granted Kisor the

opportunity to file an amended complaint specifying individuals and the individualized actions

that he claims resulted in the violation of his constitutional rights. (Doc. 9 at 8). See Hall v.

Bellmon, 935 F.2d at 1110, nt. 3 (pro se litigants are to be given reasonable opportunity to remedy

defects in their pleadings). The Court notified Kisor that the amended complaint must state the

facts of each separate claim and why Plaintiff believes that his constitutional rights were violated.

See Meade v. Grubbs, 841 F.2d 1512, 1522 (10th Cir.1988). (Doc. 9 at 8). Kisor did not file an

amended complaint and has not responded to the Court’s December 10, 2019 Memorandum



                                                 1
Opinion and Order or otherwise communicated with the Court. Further, a recent mailing was

returned as undeliverable (see Doc. 10), and the New Mexico offender lookup site reflects that

Plaintiff was recently released without providing a new address. See https://search.cd.nm.gov/.

       Because the Complaint fails to state a claim for relief and Plaintiff has not filed any

amended complaint or attempted to respond to the Court’s Memorandum Opinion and Order, the

Court declines to grant Plaintiff further leave to amend and will dismiss this case with prejudice.

See Calderon v. Kan. Dep't of Soc. & Rehab. Servs., 181 F.3d 1180, 1186-87 (10th Cir.1999);

Castleglen, Inc. v. Resolution Trust Corp., 984 F.2d 1571, 1585 (10th Cir.1993).

       IT IS ORDERED the Complaint for Violation of Civil Rights filed by Plaintiff T.R. Kisor

on July 13, 2017 (Doc. 1) and all claims and causes of action are DISMISSED with prejudice for

failure to state a claim on which relief can be granted.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  2
